Citation Nr: 1647374	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  10-21 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial rating for a cervical spine disorder higher than 10 percent disabling prior to July 15, 2015, and 20 percent disabling thereafter, to include a separate compensable rating for neurological impairment.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2005 to October 2008.
This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision of the San Diego, California, Regional Office which granted service connection for a cervical strain and assigned an initial 10 percent disability rating, effective October 29, 2008.

In February 2015, the Board remanded the claim for additional development.  In a July 2015 rating decision, the Appeals Management Center assigned a 20 percent disability rating, effective July 15, 2015, creating a staged rating as indicated on the title page.

In February 2016, the Board remanded the claim on appeal to Agency of Original Jurisdiction (AOJ) for further development.  

In October 2016, the Board sent the Veteran a letter to clarify representation.  The Veteran did not respond to this request.  Therefore, the Board assumes that that Oregon Department of Veterans' Affairs is the representative of record.  See September 2011 VA Form 21-22.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board has reviewed the claims file, and determined that additional development is warranted.

The Veteran claims entitlement to a higher disability rating for a cervical spine disorder because of the inability to look down and pain.  See May 2010 Correspondence.  In addition, she complains of numbness and tingling in her left upper extremity.  She was afforded VA examinations in January 2009, September 2010, July 2015, and April 2016 to determine the nature and severity of her cervical disorder.  The most recent April 2016 examination report includes testing on weight-bearing, but it does not include testing on nonweight-bearing, active motion, or passive motion.   

Subsequent to the most recent VA examination, in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held "that the final sentence of [38 C.F.R.]§ 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  Id. at 168.  In order for an examination report to be adequate it must include testing on active motion, passive motion, weight-bearing, and nonweight-bearing.  Id.

In light of Correia, the Board finds the CA examination reports inadequate because it does not include the above range of motion measurements.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A remand is therefore warranted to provide the Veteran a new VA examination to determine the present level of disability in accordance with 38 C.F.R. § 4.59 as interpreted in Correia.

Updated VA treatment records should also be secured upon remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records, to include VA Medical Center Sacramento and VA Clinic Redding, which have not already been associated with the claims file. 

2. After the AOJ has obtained all of the Veteran's medical records, and only after they have been included in the claims folder, the AOJ should schedule the Veteran for a new VA examination to determine the severity of her service-connected cervical spine disorder.  The examination should be accomplished by an appropriate examiner with appropriate expertise. 

The claims folder and a copy of this remand are to be made available to the examiner to review prior to the review.  The examiner must review the claims folder and state that this has been accomplished.  All necessary tests should be conducted and the appropriate examiner should review the results of any testing prior to completion of each report.

The examiner should identify limitations resulting from service-connected cervical disorder and discuss any occupational impairment caused by this disability, in accordance with the current disability benefits questionnaire.

In accordance with Correia, the examiner must record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing.  If this testing cannot be done, the examiner should clearly explain why this is so.

The examination report should also indicate whether there is any neurological impairment related to the service-connected cervical spine disorder.

All examination findings, along with the complete rationale for all opinions expressed should be set forth in the examination report.

3. If any benefit sought is not granted in full, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




